FILED
                           NOT FOR PUBLICATION                              DEC 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HANA HANNA KAKOS,                                No. 10-55173

              Plaintiff-Appellant,               D.C. No. 09-cv-0290 - H (CAB)

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE,

              Defendant-Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                     Argued and Submitted November 7, 2011
                              Pasadena, California

Before: SCHROEDER and LEAVY, Circuit Judges, and GILLMOR, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Helen W. Gillmor, United States District Judge for the
District of Hawaii, sitting by designation.
      Plaintiff-Appellant Hana Hanna Kakos appeals the district court’s granting

of summary judgment in favor of the Social Security Administration

Commissioner.

      We review de novo a district court’s summary judgment upholding an

administrative law judge’s (“ALJ”) denial of social security benefits. Berry v.

Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010). The ALJ’s disability determination

will be affirmed unless it is based on legal error or it was not supported by

substantial evidence. Id.; 42 U.S.C. §§ 405(g), 1383(c)(3).

      Kakos first argues that the ALJ erred by not fully developing the

administrative record. A claimant for social security benefits carries the burden of

proving she is disabled. 42 U.S.C. § 423(d)(5)(A); Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 689 (9th Cir. 2009). When the evidence in the record is

vague or ambiguous, the ALJ has a duty to develop the record to resolve the

ambiguity. McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011) (citing

Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001)). When the record

allows the ALJ to evaluate the evidence and make a disability determination based

on substantial evidence, the ALJ is under no obligation to further develop the

record. Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001). In the present

case, three physicians conducted independent personal evaluations of Kakos and


                                           2
four non-examining physicians reviewed Kakos’s medical records. All seven

physicians concluded that Kakos was not disabled. The record before the ALJ was

substantial and unambiguous. See Tonapetyan, 242 F.3d at 1149 (physician’s

independent examination may constitute substantial evidence); Lester v. Chater, 81
F.3d 821, 831 (9th Cir. 1995) (non-examining physician’s opinion may constitute

substantial evidence when opinion is consistent with independent evidence in

record). The ALJ was under no obligation to develop the administrative record

further. See Mayes, 276 F.3d at 459-61.

      Kakos also argues that the ALJ posed an improper hypothetical question to

the vocation expert at the administrative hearing. When an ALJ uses a vocation

expert to determine which jobs the claimant is able to preform, hypothetical

questions “must ‘set out all the limitations and restrictions of the particular

claimant.’” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

2009) (quoting Russell v. Sullivan, 930 F.2d 1443, 1445 (9th Cir. 1991)). Here, the

ALJ’s hypothetical question to the vocation expert properly incorporated Kakos’s

physical and mental limitations.

      The ALJ’s disability determination was based on substantial evidence and

did not contain legal error. The district court properly granted summary judgment

in favor of the Commissioner.


                                           3
AFFIRMED.




            4